                         EXHIBIT A




Case 4:19-cv-00046-CLC-CHS Document 21-1 Filed 08/26/19 Page 1 of 7 PageID #: 307
                                        DNSECURF..O LOAN AGIH'.IIMENT

              This LOAN (as the same now exists or may hereafter be amended, amended and restated,
      modified, supplemented, extended, renewed, restated or replaced, the :' Agreement") is entered into as of
      July 30, 20!S hy and between DIVERSE MEDICAL MANAGEMENT., a __ corporation
      ("Borrower"), and THE THIRD FRIDAY TOTAL RETURN FUND, L.P., a Delaware limited
      partnership ("Lt?11der"),

                                                         RHTfALS

             WHEREAS, Borrower has requested that Lender make available to Borrower a Loan (as defined
     below) as more fully set forth herein and the parties wish to provide for the terms and conditions upon
     which the Loan shall be made.

              WHEREAS, Lender is willing           to make the Loan available to Borrower upon the terms and
     subject to the conditions set forth herein.

             1\0W, THEREFORE, in consideration of mutual covenants and agreements contained herein, and
     intending to be legally bound hereby, rhe parties hereby covenant and agree as follows:

                                                       AGREEMENT

             l.       Loan.
                             (a)    Subject to the terms and conditions of this Agreement, on the date
            hereof, Lender shall make a term loan to Borrower in a principal amount equal to $ l 00,000 (the
            ''Lo<:i.n"). Upon Lender's receipt of this executed Agreement, the Loan shall be disbursed to
            Borrower at the account designated below in immediately available funds in cash or currency of
            the United States of America. Amounts repaid with respect to the Loan may not be reborrowed.

                                       Hanle       First National Bank
                                                   200 East Main St.
                                                   Mclvlinnvifle, TN 37110
                                      ABA Routing Number:
                                      Account Number:
                                      Account Name: Diverse Medical Management

                           (b)     Borrower promises to pay to Lender at the account designated below or
          such other account designated in writing by Lender, the principal amount of the Loan together
          with interest thereon calculated in accordance with the provisions of this Agreement, in cash or
          currency of the United States of America.

                                      Bank: First Republic Bank
                                      ABA Routing Number:
                                     Account       Number:
                                     Account Name: The Third Friday Total Return Fund, LP.
                                     Reference: Diverse Medical

        . 2.   . 1.mere;~J. Interest shall accrue on the unpaid principal amount of the Loan outstanding
 from time to tune from and including the date hereof until the date the outstanding principal and accrued




Case 4:19-cv-00046-CLC-CHS Document 21-1 Filed 08/26/19 Page 2 of 7 PageID #: 308
       and unpaid it1tercsi on the Loan is paid in full at a rate per annum equal w six percent (6%). Interest shi'ili
       be computed on the basis of the actual number of days elapsed over a year consisting of 365 days.

                 J.      Principal ]'{lymen_t,:;, The principal amount of the Loan plus all accrued but unpaid
        interest shall be payable in foll on the earlier of (i) December Jl, 20!8 (the "Maturlty J)ste") and
       (ii) acceleration of the maturity of the LMn upon the occurrence of an Event of Default (as hereinafter
       defined) in accordance with Section 9 hereof. Borrower shall have the right at any time and from time to
       time w prepay, in whole or in pan, without premium or penalty, the unpaid principal amount of the Loan
      and accrued interest on such amount. Any such voluntary prepayments shall be applied first t0 reduce
      accrued but unpaid interest on the outstanding principal of the Loan and then to reduce the out:;tanding
      principal amount of the Loan. The parties may extend the maturity date by mutual agreement in a written
      amendment to this Agreement signed by both parties.

               4.     Pa) rnent Pates. Notwithstanding anything contained herein to the contrary. in the event
      that rhe Maturity Date or any other date on which payment is due hereunder is on a date that 1s not a
      Business Day, then the payment shall be due and payable on the first Business Day following such date.
     For purposes of this Agreement, the term "Business Day" means any day other than a Saturday, Sunday,
     legal holiday or day on which banks are authorized or permitted to be closed in the State of Florida.

              5.       Representations _.:md \1/arr~n_ti<l$. Borrower represents and warrants that as of the date of
     this Agreement, (a} Borrower has the power and authority to execute and deliver this Agreement and to
     perform all of his obligations under this Agreement, (b) this Agreement has been duly executed and
     delivered by Borrower and is the legal, valid, binding obligation of Borrower, enforceable against
     Borrower in accordance with its terms (subject to applicable bankruptcy, insolvency, reorganization,
    moratorium or other laws affecting creditors' rights generally and subject to general principles of equity,
    regardless whether considered in a proceeding at equity or in law) and (c) Borrower has not granted any
    lien, security interest or other encumbrance on the Collateral, other than those granted hereby.

            6.        fy.enL()fJ)e.faLJlt. Borrower shall be in default under this Agreement upon the occurrence
    of any of the following events of default (each, an "Evem.of Default"):

                           (a)     the failure to pay any amount of the principal or interest Jue on this
            Agreement within five Business Days of when such amount is due; or

                              (b)     Borrower (i) files, or consents by answer or otherwise to the filing
            against it of, a petition for relief or reorganization or arrangement or any other petition in
            bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
            moratorium or other similar law of any jurisdiction, (ii) makes an assignment for the benefit of irs
           creditors, (iii) consents to the appointment of a custodian, receiver, trustee or other officer with
           similar powers with respect to it or with respect to any substantial part of its property, (iv) is
           adjudicated as insolvent or to be liquidated, or (v) takes action for the purpose of any of the
           foregoing or for the liquidation, dissolution or winding up of Borrower; or

                            (c)      a court or governmental authority of competent jurisdiction enters an
          order appointing, without consent by Borrower, a custodian, receiver, trustee or other officer with
          similar powers with respect to it or with respect to any substantial part of its property, or
          constituting an order for relief or approving a petition for relief or reorganization or any other
          petition in bankruptcy or for liquidation or to take advantage of any bankruptcy or insolvency law
         of any jurisdiction, or ordering the dissolution, winding up or liquidation of Borrower, or any
         such petition shall be filed against Borrower and such petition shall not be dismissed within 60
        days; or




                                                          2



Case 4:19-cv-00046-CLC-CHS Document 21-1 Filed 08/26/19 Page 3 of 7 PageID #: 309
                                   (d)     Borrower shall contest in any manner the validity, binding nature or
                 enforceabil ity of Lender's lien 011 and security interest in the Collateral.

       Promptly upon becoming aware of any Event of Default set forth in Section 7(b), (c), or (d) above, and in
       any event within five Business Days, BMrnwcr shall provide Lender written notice of the occurrence of
       such Event of Default,

                7.     Default Rate. Upon the occurrence of a11 Evern of Default, the then entire outstanding
       principal balance of the Loan, together with af! accrued and unpaid interest, may, at Lender's option,
      accrue interest until such Eveni of Default is cured, payable on demand, at a rate per annum equal to the
      lesser of (n) 2% per annum sbove the interest rate otherwise in effect or (b) the maximum interest rate
      permiued under applicable law.

             8.        Acceleration; J:~emed,ies.

                               {ti)     Upon the occurrence of any Event of Default defined in Sections 7(.a) or
             7Ld). and at any time thereafter as long as any such Event of Default shall be continuing, Lender
             may declare all liabilities and obligations of Borrower under this Agreement immediately due and
            payable and the same shaf thereupon become immediately doe and payable without any further
            action on the part of Lender. Upon the occurrence of any Event of Default defined in
            Sec,!i~)l}~2.(l?.). or 7(cj, all liabilities and obligations of Borrower under this Agreement shall
            become immediately due and payable.

            9.      JYg!tf~§. Any notice or other communication provided for herein or given hereunder to a
    party hereto must be in writing, and (a) sent by facsimile transmission (with confirmation of successful
    transmission) or e-mail, (b) delivered in person, (c) mailed by first class registered or certified mail,
    postage prepaid, or ( d) sent by overnight courier of national reputation, addressed as fol lows:

            Notices to Borrower:

           Diverse Medical Management
           PO Box 188
           McMirmville, TN 371 l l
           Attn: Nancy Golden
           Email address:
           Tel

           Notices m Lender:

          The Third Friday Total Return Fund, LP.
          85 N, Congress Avenue
          Delray Beach, FL 33445
          Attention: Michael E. Lewitt
          E-mail address:
          Fax:


                    or to such other address, facsimile number or e-mail address as a parry may notify the
 other in writing as above provided,

         10.     R~]§ler. Borrower shall maintain a register of the holders of the Loan as to both
principal and staled interest and promptly reflect therein all transfers of the Loan. Any transferee of the



                                                          3


Case 4:19-cv-00046-CLC-CHS Document 21-1 Filed 08/26/19 Page 4 of 7 PageID #: 310
      Loan shall notify Borrower of such transfer, and upon entry by Borrower of such transfer in the register
      described in the preceding sentence, succeed to :ill of the rights of Lender under this Agreement and shall
      be deemed to be the "Lender" for all purposes of this Agreement as of the date of such transfer. Any
      purported transfer ()f this Agreement that does no! comply with lhe foregoing shall he null and void and
      of no effect. Borrower may treat the rcgi~1ercd Lender of this Agreement as he, she or it appears on
      Borrower' books at any time as the Lender for ail purposes.
               l l.    Successors and Assigns. This Agreement shall bind Borrower and its successors and
      permitted assigns, and the benefits of this Agreement shall inure to the benefit of Lender and his
     successors and permitted assigns; prpvidcq that, this Agreement may not be assigned by Borrower or
      Lender without the prior written consent of Lender or Borrower, as applicab!e. All references herein to
     the "Borrower" and the "Lender" shall be deemed to apply to Borrower and Lender, respectively, and to
     their respective successors and permitted assigns.

              12.    ./\,11,1endm(.:l1~Ll:lmt_Wai,vers. Except as otherwise provided in this Agreement, no
     modification or amendment hereof, or waiver or consent hereunder, shall be effective unless made in a
     writing signed by appropriate officers of each of Borrower and Lender, or their respective successors and
     assigns.

              i 3.  lpterest Rat~ l,imitat)9_ri. Nothing contained in this Agreement or any transaction related
     to this Agreement, shall be construed or so operate as to require Borrower to pay interest at a greater rate
    than is now lawful or in such case to contract for, or to make any payment, or to do any act contrary to
    applicable law. Should any interest or other charges paid by Borrower, or parries liable for the payment
    of this Agreement, in connection with the indebtedness evidenced by this Agreement or any other
    document delivered in connection with this Agreement, result in the computation or earning of interest in
   excess of the maxim um legal rate of interest that is legally permitted under applicable law, then any and
   all such excess shall be, and the same hereby is, waived by Lender, and any and all such excess shall be
   automatically credited against and in reduction of the balance due under this Agreement, and the portion
   of said excess that exceeds the balance due under this Agreement shall be paid by Lender to Borrower.

           14.     Collection and Enforcement.Costs. If the Loan and other amounts owing hereunder shall
   not be paid in full whenever it shall become due, Borrower agrees to pay all reasonable costs and
   expenses of collection and enforcement incurred by Lender, including without Iimirarion court costs and
   reasonable attorneys' fees.

            J 5.    _Waiye_r. Borrower hereby waives presentment, demand, notice of nonpayment, protest,
   notice of protest, notice of dishonor and any and all other notices in connection with any default, or any
   enforcement of the obligations under this Agreement. To the extent permitted by law, Borrower waives
   the right w any stay of execution and the benefit of al! exemption laws now or hereafter in effect.
   Borrower hereby waives any requirement that Lender marshal the Collateral. 1\o delay on the part of
   Lender in the exercise of any right, power or remedy shall operate as a waiver thereof, nor shall any
  single or partial exercise of any right, power or remedy preclude any other or further exercise thereof, or
  the exercise of any other right, power or remedy.

           I 6.   \1//1J Y~I{ ()pJJ1IsY.IBlA1, Each of Borrower and Lender mutually hereby knowingly,
 voll.mtariiy and intentionally waive the right to a trial by jury in respect of any litigation based on this
 Agreement or any course of conduct, course of dealings, statements (whether verbal or written) or actions
 of any party. This waiver constitutes a material inducement for Borrower and Lender to enter into the
 transactions contemplated hereby.




Case 4:19-cv-00046-CLC-CHS Document 21-1 Filed 08/26/19 Page 5 of 7 PageID #: 311
                J 7.    Qpwrn(ngJ,aw,_Ys;nue and Service ofProcess, All mauers relating to the interpretation,
        construction, validity and enforcement of this Agreement shall be governed by and construed in
       accordance with the internal laws of the State of Florida without giving effect to any choice or conflict of
       law provision or rule (whether of the State of Florida or any other jurisdiction) that would cause the
       application of laws of any jurisdiction other than the State of Florida. Venue for any dispute that arises
       under or with respect to this Agreement shall be exclusively in the State and federal courts located in the
      State of Florida. Each party hereto hereby expressly consents to the persona! jurisdiction of such couns
      in such dispute and irrevocably waives any objection to such venue based on forum nonconveniens or
      other rule of law. Each of Borrower and Lender waives personal service of process and agrees that a
     summons and complaint commencing an action or proceeding in any such court shall be properly served
     and shall confer personal jurisdiction if served by registered or certified mail in accordance with Sect.ion
     JQ hereof.

              18.     ~!'!xerabmty. If any provision of this Agreement is in conflict with any statute or rule of
     law of the State of Delaware or is otherwise unenforceable for any reason whatsoever, then such
     provision shall be ineffective to the extent of such invalidity and shall be deemed separable from and shall
     not invalidate any other provision of this Agreement.

                                         {Signature Follows On Next Page]




Case 4:19-cv-00046-CLC-CHS Document 21-1 Filed 08/26/19 Page 6 of 7 PageID #: 312
                        IN WITNESS WHEREOF, the parties hereto have caused this Agreement w be duly
          executed and delivered by their respective officers thereunto duty authorized as of the date first above
          written,

          BORROWER:                                      DIVERSE MEDICAL MANAGEMENT




        LENDER:                                          THE THIRD FR!DA Y TOTAL RETURN FU:\lD, L.P.



                                                         B ·                 7 -e:J
                                                          y. ---·······-. --..   !/~·-
                                                                                     ---·. ·- . ·-···--·
                                                         Michael Lewitt, Manager, Third Friday GP, LLC




  NA1-15()333S28lv2




Case 4:19-cv-00046-CLC-CHS Document 21-1 Filed 08/26/19 Page 7 of 7 PageID #: 313
